 In the Matter of THE SPANG CHALFANT DIVISION OF THE NATIONALSUPPLY COMPANY 1andUNITED STEELWORKERS OF AMERICA, CIOIn the Matter of, THE SPANG CHALFANT "DIVISION OF THE NATiONAL -SUPPLY Co.andUNITED STEELWORKERS OF AMERICA, CIOCases Nos. 6-I1-937 and 6-11-938 respectively.-Decided'May 18, 1944Mr. Frank J. Donaghue,of Pittsburgh, Pa., for the Company.Mr. Philip M. Curran,of Pittsburgh, Pa., for the Union.Mr. William Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASES.Upon petitions -duly filed by United Steelworkers of America,C. I. 0., herein called the Union, alleging that questions affectingcommerce had arisen concerning the representation of employees ofNational Supply Company, Ambridge, Pennsylvania, herein calledthe Company, the National Labor Relations Board; having issued anorder consolidating the cases, provided for an appropriate hearingupon due notice before W. G. Stuart Sherman, Trial Examiner. Saidhearing was held at Pittsburgh, Pennsylvania, on April 20, 1944.TheCompany and the Union appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examine,witnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded an opportunity tofile briefs with the Board.'Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company, a Pennsylvania corporation with its principal officeat, Pittsburgh, Pennsylvania, is engaged at Ambridge, Pennsylvania,3The Company's name is shown ascorrectedby stipulation at the hearing,56 N. L. R. B, No 123'639 640DECISIONS OF NATIONAL LABOR RELATIONS,BOARDin the manufacture, sale, and distribution of oil-well equipment.TheCompany has plants at Etna, Ambridge, and Carnegie, Pennsylvania;Springfield and Toledo, Ohio; Houston, Texas; and Torrance, Cali-fornia.Only the Company's Ambridge plant is involved, in this pro-ceeding.During the past 'year the equipment and raw materials usedat this plant, valued in excess of $500,000, were obtained from'pointsoutside of Pennsylvania.During the same period, more than, 50'per-cent of the Company's finished -products, valued in excess of $500,000,was shipped to points outside of Pennsylvania.''The Company admits that it is engaged in commerce , within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a-labor organization admitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive, bargaining representativeof certain-of the Company'splant-protection employees.The Company" objects to the representa-tion of any of the plant-protection employees by the Union or any ofits separate locals,on the ground that the Union should not be per-mitted to'represent both production and maintenance employees andplant-protection employees.2The plant-protection'employees, as partof their duties, make reports as to certain improper activities of otheremployees, property damage, infractions 'of rules, attempted sabotageand similar matters, which may lead to the disciplining and dischargeof the latter.The Company concedes, however, that these duties areroutine, and that ,the plant-protection employees have no power to 'hire oi' discharge others or to effectively recommend such action.While'tlie' Company also admits that the plant-protection employeeshave iio `siipervision over the work of other employees, it claims thatby virtue of their functions, summarized above, the former possess"ai' `element of disciplinary supervision" over the latter. -We find'nothing in this record which might indicate that the plant-protectionemployees here involved, both militarizedsand non-militarized, per-form functions or possess powers different from those usually foundin this, category of work. ' We have heretofore found that plant-pro-tection",employees are "employees", within themeaning of-the Act, andThe Union is now, and has been since 1939, the recognized exclusive representative ofthe Company's production' and' maintenance employees. THE SPANG CHALFANT DIVISION641are entitled to exercise the rights guaranteed by the Act .3We havealso held that the same labor organization, if selected by the employees,.may properly act as representative of production and maintenanceemployees and of plant-protection employees 4Nothing in the casesbefore us leads us to a contrary conclusion.The Company's objectionsto the Union's representation of both production and maintenanceemployees and of the plant, protection employees, if it is chosen by-them' as their collective bargaining representative, are without merit.'A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union 'represents a substantial number ofemployees in the`units hereinafter found appropriate.5We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaning 'of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSIn Case No. 6-R-937, the Union seeks a unit composed of all non-militarized plant-protection employees of the Company at its Am-bridge,Pennsylvania, plant, including watchmen, policemen andguards, but excluding administrative and confidential employees, mili-tarized plant-protection' employees, and all supervisory employees.In Case No. 6-R-938, the Union seeks a unit composed of all militar-ized plant-protection employees of the Company at its Ambridge,Pennsylvania, plant, excluding administrative and confidential em-ployees, non-militarized plant-protection `employees, and all super-visory, employees.The Company does not dispute the Union'sinclusions and exclusions, but objects to the representation of the em-ployees in the two units by the Union.We have already found thatthe Company's position in this respect is without meritsWe find that all non-militarized plant-protection employees of theCompany at its Ambridge, Pennsylvania, plant, including watchmen,policemen, and guards, but excluding administrative and confidentialemployees, militarized plant-protection employees, and all supervisoryemployees with authority to hire, promote, discharge, discipline, 'orotherwise effect changes in the status of- employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposes8 See e g.Matter of Dravo Corporation,52 N. L R. B. 322 ;Matter of Maryland Dry-dock Company,50 N. L R. B. 363,Matter of Maryland Drydoek Company,49 N. L R. IS733.4See eg Matter of Berkey and Gay Furniture Company,56 N L It. B. 578;Matter ofH. J De Foe, et al.56 N L R B 808° The Field Examiner reported that the Union submitted, in Case No. 6-R-937, fivemembership cards and that there are nine employees in the appropriate unit.The Field Examiner further reported'that the Union submitted, in Case No. 6-R-938, 11membership cards and that there are 16 employees in the appropriate unit.°See Section III,supra587784-45-vol 56-42 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDof collective bargaining within the meaning of Section 9 (b), of theAct.-We further And that all militarized plant-protection, employees ofthe. Company at its Ambridge, Pennsylvania, plant, excluding ad-ministrative and confidential employees, non-militarized plant-protect-tion-employees,and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or, effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b),of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation' whichployees in the appropriate units who were employed during the pay-,roll periods immediately-preceding the date of the Direction of Elec-tions herein, subject to the limitations and additions set forth in theDirection.-DIRECTION OF ELECTIONSBy virtue of and pursuant to the power ' vested' in the National Labor,Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules, and Regulations=Series 3, it is herebyDIRECTED that, as part of the investigations to ascertain representa-tives for the purposes of collective bargaining with The National Sup-ply Company, Ambridge, Pennsylvania, elections by secret ballot shall:be conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Sixth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongceding the date of this Direction, including employees who did notwork during the said pay-roll periods because they were ill "or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the,polls, but excluding those employees who have since-quit or beendischarged, for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire tobe represented by United Steelworkers of, America, affiliated withthe Congress of Industrial Organizations, for the purposes of col-lective bargaining.,